PD-0645-15
                                                                                      COURT OF CRIMINAL APPEALS
                                     PD-0645-15                                                        AUSTIN, TEXAS
                                                                                      Transmitted 5/28/2015 2:40:31 PM
                                                                                        Accepted 5/28/2015 4:38:42 PM
                                                                                                        ABEL ACOSTA
                                                                                                                CLERK


                    NO.______________
            IN THE
  COURT OF CRIMINAL APPEALS
    FOR THE STATE OF TEXAS
                          DAVID SNEED
                                           Appellant
                                             V.

                     STATE OF TEXAS
                                            Appellee

                 Appeal from the 52nd Judicial District Court of Coryell County, Texas
                              Trial Court Cause Number FAM 13-21634
           and Cause Number 10-14-00207 in the Tenth Court of Appeals for the State of Texas



  APPELLANT’S MOTION FOR EXTENSION OF TIME
  TO FILE PETITION FOR DISCRETIONARY REVIEW

                           LAW OFFICE OF STAN SCHWIEGER
                             600 Austin Avenue, Suite 12
                                     P.O. Box 975
                               Waco, Texas 76703-0975
                                    (254) 752-5678
                              (254) 752-7792—Facsimile
                                State Bar No. 17880500
                           E-mail: wacocrimatty@yahoo.com


May 28, 2015
               DAVID SNEED, Appellant, moves for an extension of time which to file

Appellant’s Petition for Discretionary Review. See TEX. R. APP. P. 68.2(c).

                                      I.
                REQUIRED INFORMATION PURSUANT TO THE RULES OF
                            APPELLATE PROCEDURE

               A.              The deadline for filing the Petition for Discretionary Review. TEX.
                               R. APP. P. 10.5(b)(1)(A): June 8, 2015.

               B.              The length of the extension sought. TEX. R. APP. P. 10.5(b)(1)(B):
                               Thirty (30) days to July 8, 2015.

               C.              The facts relied upon to reasonably explain the need for the
                               extension. TEX. R. APP. P. 10.5(b)(1)(C):

                               During the pendency of the filing of this Petition, counsel has conducted
                               one felony jury trial, has prepared for several other felony jury trials, and
                               has two felony priority settings in the month of June 2015. In addition,
                               counsel has filed several briefs in both state and federal appellate courts.
                               Furthermore, counsel has several briefs that are due in the courts of
                               appeal and petitions for discretionary review in early June to this
                               Honorable Court.

               D.              The number of previous extensions granted regarding the item in
                               question. TEX. R. APP. P. 10.5(b)(1)(D): None.

                                                                              II.

               This motion is not being filed for purposes of delay, but so that counsel has

adequate time to properly prepare the Petition for Discretionary Review in this matter.




Appellant’s Motion to Extend Time to File Petition For Discretionary Review                             Page 2
                                                                              Respectfully submitted,

                                                                              LAW OFFICE OF STAN SCHWIEGER


                                                                              /s/ Stan Schwieger

                                                                              Stan Schwieger
                                                                              600 Austin Avenue, Suite 12
                                                                              P.O. Box 975
                                                                              Waco, Texas 76703-0975
                                                                              (254) 752-5678
                                                                              (254) 752-7792—Facsimile
                                                                              wacocrimatty@yahoo.com
                                                                              State Bar No. 17880500

                                                              CERTIFICATE OF SERVICE

               I certify that a copy of this Motion was delivered to the Coryell County District
Attorney’s Office on June 5, 2015 by this Court’s electronic filing system.

                                                                              /s/ Stan Schwieger

                                                                              Stan Schwieger




Appellant’s Motion to Extend Time to File Petition For Discretionary Review                                  Page 3